           Case 3:19-cv-01301-CAB-DEB Document 243 Filed 08/10/21 PageID.19321 Page 1 of 1




                  1

                  

                  

                  

                                            UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF CALIFORNIA
                  

                  

                  
                  IMPACT ENGINE, INC.,                        CASE NO. 3:19-cv-01301-CAB-DEB
                                  Plaintiff,                  ORDER GRANTING PLAINTIFF’S
                                                                EX PARTE MOTION TO MODIFY
                            v.                                BRIEFING SCHEDULE ON
                                                                GOOGLE’S MOTION FOR
                  GOOGLE LLC,                                 PARTIAL SUMMARY JUDGMENT
                                  Defendant.                  [Doc. No. 242]
                 

                            Plaintiff’s Ex Parte Motion to Modify Briefing Schedule on Google’s Motion
                  for Partial Summary Judgment is GRANTED.                 Plaintiff shall respond to
                  Defendant’s Motion for Partial Summary Judgment on or before December 3, 2021

                  and Defendant shall reply to Plaintiff’s response on or before December 10, 2021.

                            IT IS SO ORDERED.
                 
                         Dated: August 10, 2021
                 

                 

                 

                 

                 
                 

                 
01980-00150/11075433.1
                                                                     Case No. 3:19-cv-01301-CAB-DEB
